Citation Nr: 0325768	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  99-19 538	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
disability, and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from December 1961 to August 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Nashville, Tennessee.  In connection with his 
appeal the veteran testified at a hearing before the 
undersigned sitting in Nashville, Tennessee, in October 2001; 
a transcript of that hearing is associated with the claims 
file.  

The Board denied the veteran's claim in a decision dated in 
June 2002.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court), which, in an Order 
dated in February 2003, granted a joint motion of the 
parties, vacated the Board's decision, and remanded the 
matter for action consistent with the joint motion.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in August 1977, 
the RO denied entitlement to service connection for low back 
disability.

2.  The evidence received subsequent to the August 1977 
decision includes evidence that is not cumulative or 
redundant of the evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West  2002).  The liberalizing provisions of the VCAA are 
applicable to the veteran's claim to reopen.  However, 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2002), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claim to reopen.  Therefore, no 
further development is required to comply with the VCAA or 
the implementing regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Factual Background

Service medical records reflect that the veteran presented on 
June 19, 1965, with complaints of back and knee pain.  
Examination revealed questionable, mild tenderness down the 
lateral aspect of the right leg and the impression was 
questionable muscle strain.  On June 22, 1965, the veteran 
reported he had had pain in his right lower back since Friday 
when he had left the movies.  He complained that the pain 
moved from his back to his knee with right leg weightbearing 
and also complained of back pain when lifting.  The veteran 
gave no history of back trauma at this time.  Examination 
revealed questionable right muscular lumbar area tenderness 
and slightly increased reflexes.  The impression was possible 
lumbosacral muscle sprain.  X-ray of the pelvis and sacrum 
showed no fractures, dislocations, inflammatory or 
destructive changes, and no soft tissue masses or unusual 
calcifications.  The report of medical examination at 
separation, dated in July 1965, notes that the veteran's 
spine was found to be normal on clinical evaluation.  On the 
accompanying report of medical history, the veteran did not 
report any back disability.  

In August 1977, the veteran applied for VA compensation 
benefits based on a complaint of pain in the right leg caused 
by a lifting incident in 1964.  In a rating decision dated in 
August 1977, the RO denied service connection for low back 
disability on the basis that the condition present during 
service was acute and transitory and had resolved without 
disabling residuals.  The RO properly notified the veteran of 
that decision and he did not appeal.

In February 1999, the veteran applied to reopen his claim of 
entitlement to service connection for low back disability.  
In support of the claim to reopen, he reported having 
received private treatment from Dr. Burkhart from 1973 to 
1975, Dr. Scariano in 1980, and Dr. Gouffon in 1996.  He 
submitted private medical records of Drs. Wooten and Gouffon, 
dated from July 1996 to August 1998.  A July 1996 report 
shows a diagnosis of degenerative disc disease of the lumbar 
spine, with possible left sciatica.  The veteran gave a 
history of having had symptoms of back and leg pain since an 
in-service back injury in 1964.  The physician noted a 
suggestion of an old compression fracture resulting in a loss 
of height, but indicated such had little to do with the 
veteran's current problems, which were opined to be 
degenerative in nature.  Records dated in 1998 also note the 
veteran's report of in-service injury with chronic leg 
complaints thereafter.  

A report of magnetic resonance imaging completed in June 1999 
reflects disc abnormalities in the lumbar spine.  Also in 
June 1999, the veteran presented for a VA examination.  The 
VA examiner noted the veteran's report of having injured his 
back while lifting a bar during service, and the veteran's 
report that no X-rays had been taken during service.  The 
veteran reported that his back and leg pain eventually 
subsided, but then returned in the 1970s, worse than before.  
The impressions included chronic low back pain and Grade I 
anterolisthesis of L4 on L5, spinal stenosis and bilateral 
disc protrusions at L2-3.

The veteran later submitted physicians' bills showing he 
sought medical treatment from Dr. Burkhart in 1980 for 
complaints of back pain, along with a handwritten note 
indicating dates of treatment by Dr. Scariano and other 
physicians subsequent to service.  

A September 1999 private medical report shows a diagnosis of 
degenerative disc disease of the lumbar spine.  It was noted 
that the veteran had injured his back during service and had 
had back and leg pain since that time.  An October 1999 
record notes that the veteran related having had back pain 
radiating to his left leg since an in-service injury.

In October 2001, the veteran testified before the 
undersigned.  He stated that he had injured his back during 
service and had experienced symptoms for an eight-to-nine 
week period.  He reported that his back was evaluated only 
once during service.  He then stated that after service he 
began having more severe back problems in the 1970s, and that 
physicians indicated there was nothing to be done, to include 
a physician he saw in approximately August 1977 at a VA 
clinic.  He stated that after service he had worked as a 
machine operator, without any heavy lifting and denied having 
ever sustained a back injury subsequent to service.  

Analysis

The evidence received since the August 1977 RO decision 
includes private clinical records and a VA examination report 
demonstrating that the veteran currently has diagnosed 
disability of the low back.  This evidence is new and 
material since the prior denial was based upon the absence of 
competent evidence of the presence of chronic low back 
disability.  


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for low back disability is granted.


REMAND

In view of the Board's foregoing decision granting reopening 
of the claim, the veteran is entitled to de novo 
consideration of the reopened claim by the RO.  Insofar as 
service medical records document complaints, findings and 
diagnoses pertinent to the low back, and further insofar as 
the veteran currently has low back disability and has 
reported having had back symptoms since service, examination 
is warranted to obtain an etiological opinion in this case.



Accordingly, the claim is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request him to provide identifying 
information and any necessary 
authorization for any health care 
providers who may possess records, not 
already associated with the claims 
folder, pertaining to post-service 
treatment or evaluation of the veteran 
for low back disability.  The RO should 
attempt to obtain a copy of indicated 
records.  In any case, the RO should 
attempt to obtain records of VA treatment 
of the veteran's back at the Knoxville 
facility in approximately August 1977.  
A response, negative or positive, must be 
associated with the claims file.

2.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA examination by a physician 
with the appropriate expertise to 
determine the nature and etiology of the 
veteran's low back disability.  The 
claims folder must be made available to 
the examiner and review of such should be 
reflected in the completed examination 
report.  Any necessary diagnostic tests 
or studies should be accomplished, to 
include X-rays.  With respect to each low 
back disorder found to be present, the 
examiner should provide an opinion as to 
whether it is more likely than not, less 
likely than not or at least as likely as 
not that the disorder had its onset 
during or is otherwise related to the 
veteran's active service.  The rationale 
for each opinion expressed must also be 
provided.

3.  The RO must thereafter review the 
claims file and undertake any other 
development it determines to be required 
under the VCAA or the implementing 
regulations.

4.  After all indicated development has 
been completed to the extent possible, the 
RO should review the entire claims file 
and adjudicate the claim of entitlement to 
a low back disability on a de novo basis.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his attorney should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and 


(CONTINUED ON NEXT PAGE)


Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

